Citation Nr: 0836893	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to prostate cancer, to include special 
monthly compensation based upon loss of use of a creative 
organ.

2.  Entitlement to a rating in excess of 40 percent for the 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to February 1970.  Active service after February 
1970 is presently unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2008, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The issue of entitlement to service connection for erectile 
dysfunction secondary to prostate cancer, to include special 
monthly compensation based upon loss of use of a creative 
organ, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The veteran is presently receiving the maximum rating for 
residuals of prostate cancer manifested by urinary frequency; 
there is no requirement for the use of absorbent materials 
with changes more than four times per day.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2007 and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and notified him that the 
VCAA notice requirements applied to all elements of a claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The May 2008 VCAA 
notice provided to the veteran adequately addressed these 
matters.  The veteran's increased rating claim on appeal was 
re-adjudicated in a June 2008 supplemental statement of the 
case.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to this matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b (2007)



752
7
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.
38 C.F.R. § 4.115b (2007).

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a (2007).

In this case, private medical records dated in February 2003 
show the veteran was admitted for treatment of adenocarcinoma 
of the prostate.  VA examination in September 2003 included a 
diagnosis of prostate cancer with radiation treatment 
completed in April 2003.  It was noted the veteran reported 
nocturia three to four times per night, but that he denied 
symptoms of hesitancy, stream problems, or dysuria.  There 
was no evidence of incontinence.  

A September 2003 rating decision established service 
connection for prostate cancer with a 100 percent rating 
effective from March 4, 2003, and a 20 percent rating 
effective November 1, 2003.  

In correspondence dated in December 2004 the veteran 
requested entitlement to an increased rating for his prostate 
cancer.  VA examination in May 2005 included a diagnosis of 
prostate carcinoma in remission.  The examiner noted urinary 
symptoms including daytime frequency every two to three hours 
and nocturia four to six times per night.  It was noted the 
veteran reported always feeling symptoms of urgency and weak 
or intermittent stream, that he had frequent dribbling, and 
that he had occasional hesitancy, urethral discharge, and 
straining.  The examiner noted there was evidence of stress 
incontinence, but that the wearing of absorbent materials was 
not required.  

A May 2005 rating decision granted an increased 40 percent 
rating effective from December 13, 2004.  The veteran was 
notified of the decision, but did not appeal.

VA treatment records dated in May 2006 noted examination 
revealed an enlarged prostate with mild discomfort, but no 
significant discomfort.  No opinions addressing urinary 
frequency were provided.

VA examination in April 2007 included a diagnosis of prostate 
cancer that remained in remission.  The examiner noted 
urinary symptoms of urgency and hematuria with daytime 
voiding intervals greater than every three hours and nocturia 
five or more times per night.  There was no evidence of 
hesitancy, weak or intermittent stream, dysuria, dribbling, 
straining, retention, urethral discharge, or leakage.  An 
examination of the bladder and urethra were normal.  The 
examiner noted there were no significant general occupational 
effects or problems on usual daily activities due to this 
disability.  It was also noted that the veteran's symptoms of 
frequent nocturia with urgency was secondary to a sleep 
disorder and that if this problem were corrected his nocturia 
and urgency would improve.  

In his May 2007 notice of disagreement the veteran asserted 
he voided more than eight times per day and approximately 
seven times per night.  At his personal hearing in June 2008 
he testified that he voided about six times per day and six 
to ten times per night.  He stated he had been prescribed 
absorbent pads, but that he did not wear them.  He noted he 
had urinary accidents sometimes.  

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the maximum rating for 
residuals of prostate cancer manifested by urinary frequency.  
There is no probative evidence demonstrating a requirement 
for the use of absorbent materials with changes more than 
four times per day.  There is also no evidence of symptoms 
indicating higher or separate ratings are warranted under any 
alternative diagnostic code.  Therefore, the Board finds the 
claim for entitlement to a rating in excess of 40 percent for 
the residuals of prostate cancer must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.




ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of prostate cancer is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claim by 
correspondence dated in March 2007.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2007).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

In this case, the medical evidence includes a September 2003 
VA examination report noting that the veteran was first 
provided a diagnosis of erectile dysfunction in November 2000 
and that he first received a diagnosis of prostate cancer in 
January 2003.  A May 2005 VA examiner noted the veteran 
reported his erectile dysfunction was first manifest in 2000 
after starting medication for hypertension, but found an 
absence of ejaculation was a residual of a genitourinary 
neoplasm and its treatment.  An April 2007 VA examiner noted 
the veteran's erectile dysfunction was most likely due to a 
neurologic disease.  In light of the inconsistent medical 
opinions as to etiology, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination, by a urologist or other 
appropriate physician, for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a pre-existing 
erectile disorder was aggravated as a 
result of his prostate cancer or the 
treatment for that disorder.  Any opinion 
provided should be reconciled with the 
September 2003, May 2005, and April 2007 
VA examination findings.

Prior to any examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


